Citation Nr: 0801854	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
meralgia paresthetica of the right thigh prior to February 2, 
2007, and in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970, including honorable service in Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for 
meralgia paresthetica of the right thigh with a 10 percent 
rating, effective December 27, 2000.

In an April 2004 rating decision, the RO increased the 
veteran's rating to 20 percent, effective December 27, 2000.  
Additionally, in a March 2007 rating decision, the veteran 
was awarded a 30 percent rating for his meralgia paresthetica 
of the right thigh, effective February 2, 2007.  

In June 2007, the Board remanded the veteran's claim for 
further evidentiary development.  The requested action was 
taken and the claim is now appropriately before the Board for 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since October 21, 2002, the veteran experiences severe 
incomplete paralysis of the right thigh.  

3.  Prior to October 21, 2002, the veteran experienced 
moderate incomplete paralysis of the right thigh.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for meralgia 
paresthetica of the right thigh have been met as of October 
21, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Code 8526 (2007).  

2.  The criteria for an evaluation greater than 20 percent 
for meralgia paresthetica of the right thigh, prior to 
October 21, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic 
Code 8526 (2007).

3.  The criteria for an evaluation greater than 30 percent 
for meralgia paresthetica of the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 
4.1-4.16, 4.124a, Diagnostic Code 8526 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2002 and July 2006, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection 
and his claim for an increased initial rating, respectively, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the July 2006 notice.  As such, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2002 VCAA notice was given prior 
to the appealed AOJ decision, dated in August 2002.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks an initial rating in excess of 20 percent 
for meralgia paresthetica of the right thigh, prior to 
February 2, 2007, and a rating in excess of 30 percent 
thereafter.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The veteran's disability is currently evaluated using the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8526.  
DC 8526 provides a 10 percent rating for mild incomplete 
paralysis of the anterior crural nerve, a 20 percent rating 
for moderate incomplete paralysis of the anterior crural 
nerve and a 30 percent rating for severe incomplete paralysis 
of the anterior crural nerve.  A 40 percent rating is 
warranted for complete paralysis of the quadriceps extensor 
muscles.  38 C.F.R. § 4.124a also states that when nerve 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  It is also important to note that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

In a May 2000 private treatment note, the veteran's physician 
noted that he developed some paraesthesias in the right leg 
and assessed him as possibly having diabetic neuropathy of 
the right lateral femoral cutaneous nerve.  
In a January 2001 private treatment note, the veteran was 
assessed as having diabetic neuropathy.  The veteran advised 
that he experienced progressive nerve distribution in the 
right lateral femur that led to muscular weakness in the 
right leg.  The physician noted that the veteran experienced 
paraesthesias on the right with decreased sensation in right 
lateral thigh.  He further noted that there was no obvious 
muscle wasting and no acute changes.  The physician could not 
determine the etiology of the veteran's condition, but it 
appeared to be diabetic in origin.  He prescribed the veteran 
a cane for his symptoms associated with the diabetic 
neuropathy.

Later that month, the veteran underwent a neurological 
evaluation.  It was noted that the veteran had complaints of 
thigh pain for 3 or 4 years prior to the evaluation.  
Although the condition did not awaken the veteran at night, 
he reported a burning and deep aching in the lateral thigh, 
which worsened upon walking.  Upon a sensory examination, the 
veteran's right lateral thigh had an area of numbness when 
the pin-prick test was performed, but he did respond to the 
temperature test.  The physician noted that the veteran had 
right-sided meralgia paresthetica, and possibly, lumbosacral 
radiculopathy.  

In a February 2001 neurology report, the veteran's thigh pain 
was noted as being a "tad better."  In an August 2001 
neurology report, the veteran's meralgia paresthetica had 
slightly improved.  

In a September 2001 treatment note, the veteran noticed 
increased weakness on his right side and the physician noted 
that he may need splinting to stabilize his right leg for 
daily activities.  

A September 2002 progress note reflects the physician's 
assertion that the veteran's meralgia paresthetica "appears 
to be moderate to severe on the right."  The veteran used a 
cane when he would walk for long periods of time and treated 
his pain with medications.  The veteran advised that he 
experienced "significant fatigue after walking fairly short 
distances."  The veteran was prescribed a neoprene thigh 
support for his condition.

At a March 2003 VA examination for the veteran's diabetes 
mellitus, the veteran was assessed as having mild diabetic 
neuropathy.  The veteran had advised that he had pain in both 
legs and numbness in his toes-worse so on the right side.

In a March 2003 private treatment note, the veteran's chronic 
meralgia paresthetica had worsened and the veteran noticed 
numbness on the bottom of his feet.  

In November 2004, the veteran's physician noted that the 
veteran had become severely disabled due to his bilateral, 
lower extremity neuropathy.  The veteran had been walking 
with use of a cane for years and advised that his symptoms 
had worsened.  Upon his physician's recommendation, the 
veteran ordered a wheelchair due to his symptoms associated 
with meralgia paresthetica.

In January 2005, the veteran underwent a VA EMG screening on 
his right leg, which resulted in abnormal findings.  The 
results revealed that the veteran's symptoms were consistent 
with mild peripheral polyneuropathy.  The EMG revealed no 
evidence of lumbosacral radiculopathy.  

A December 2005 treatment note lists the veteran as being 
totally disabled, but stable, due to his peripheral 
neuropathy.  Pursuant to a physical examination, the 
veteran's lower extremities were subject to generalized 
weakness.  

Pursuant to the Board's July 2006 remand order, the veteran 
underwent a VA examination in February 2007.  At the 
examination, the veteran complained of pain and burning 
across his thighs-which had radiated down to his feet.  The 
veteran experienced flare-ups of pain after he had been 
walking or standing for more than one hour-he additionally 
had difficulty walking and used a cane for support.  The 
examiner noted that the veteran had no weakness in the legs, 
numbness in the thighs, feet, or toes, nor did he experience 
a lack of endurance, coordination, or balance.  The veteran 
reported past use of a wheelchair, but he discontinued use of 
it.  The veteran advised that over the 12 months preceding 
the examination, the veteran had 7 to 8 totally 
incapacitating days.  Upon physician examination, the 
examiner opined that the veteran ambulated with a wide-based 
and short gait.  The veteran was unsteady and tried to use 
his cane or table to balance himself.  The examiner noted 
that the veteran had a full range of motion, but a decreased 
sensation across his anterolateral thighs.  He further noted 
that the veteran had no gross muscle atrophy.  The examiner 
noted that the veteran's meralgia paresthetica was an 
irritation of the lateral femoral cutaneous nerve, which is 
only a sensory nerve and affects the anterolateral aspect of 
the thighs.  He opined that the veteran's symptoms were 
"likely an aggravation of meralgia paresthetica by his 
diabetic neuropathy," and that his diabetic neuropathy had 
impacted his ability to walk.  He found that the veteran's 
pain was not likely coming from his lumbosacral spine.  The 
examiner further noted that the veteran's pain, burning and 
numbness in his thighs and legs would worsen upon repetition 
of activities.  He found that the veteran's flare-ups could 
lead to worsening endurance and coordination in his gait. 

Based upon the evidence as outlined above, and in an effort 
to ensure that this veteran is properly evaluated, the Board 
resolves all reasonable doubt in his favor and assigns a 30 
percent rating for meralgia paresthetica of the right thigh, 
effective October 21, 2002.  This date is reflective of the 
date upon which VA received the veteran's September 2002 
private treatment record.  The September 2002 treatment 
record indicated that the veteran's meralgia paresthetica of 
the right thigh was moderate to severe in nature.  Further, 
the veteran had difficulty ambulating, he required pain 
medication to treat his symptoms and he experienced 
significant fatigue upon walking long distances-these 
symptoms are beyond sensory as contemplated by the DC.  
Moreover, in November 2004, the veteran required the use of a 
wheelchair for his meralgia paresthetica.  The veteran is not 
entitled to a 40 percent rating for his meralgia paresthetica 
of the right thigh as there is no medical evidence of record 
suggesting that the veteran has a complete paralysis of 
quadriceps extensor muscle.  

Additionally, the veteran is not entitled to a rating in 
excess of 20 percent prior to October 21, 2002, as there is 
no evidence that the veteran's disability reaches the 
"severe" level of incomplete paralysis of the anterior 
crural nerve as contemplated under DC 8526.  Prior to October 
2002, the veteran's treatment records indicated some 
improvement in his meralgia paresthetica.  The veteran was 
advised to use a cane, but there was no medical evidence 
suggesting that his disability reached the threshold required 
for a 30 percent rating under DC 8526.  Therefore, an initial 
rating in excess of 20 percent, prior to October 21, 2002, 
for meralgia paresthetica of the right thigh is denied.

The veteran does not assert that he is totally unemployable 
because of his service-connected meralgia paresthetica, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his meralgia paresthetica.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran requiring frequent periods of 
hospitalizations due to his meralgia paresthetica of the 
right thigh, the Board finds that the 30 percent rating 
currently assigned to his disability adequately reflect the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of extraschedular ratings for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.



	(CONTINUED ON NEXT PAGE)



ORDER

A 30 percent rating for meralgia paresthetica of the right 
thigh is granted, effective October 21, 2002, subject to the 
laws and regulations governing the award of monetary 
benefits.

A rating in excess of 20 percent for meralgia paresthetica of 
the right thigh, prior to October 21, 2002, is denied.

A rating in excess of 30 percent for meralgia paresthetica of 
the right thigh is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


